IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUTH ADAMS, §
SHARON RIDDICK and § No. 54, 2016
ALAN ROSENTHAL, §
§ Coutt BeloW_Superior Court
Plaintiffs Below, § of the State of Delaware
Appellants, §

§ C.A. No. N15C-06-030
v.

ANDREW J. GELMAN, D.O.,
and ANDREW J. GELMAN,
D.O., P.A.,

Defendants BeloW,
Appellees.

OO'>¢O'.>COOC¢OOW'>¢O'.>¢O'JQO'>

Submitted: October 25, 2016
Decided: November 10, 2016

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 10th day of November 2016, it appears to the Court that:

(1) The plaintiffs below-appellants, Ruth Adams, Sharon Riddick, and
Alan Rosenthal (“Plaintiffs”) filed a “Complaint for Declaratory and Other Relief’
against Andrew J. Gelman, D.O. and Andrew J. Gelman, D.O., P.A., (“Defendants”).
This proceeding arises from the Defendant Andrew J. Gelman’s performance of
“independent medical exams,” “defense medical exams” and “medical records
reviews” at the request of insurance companies. Each of the Plaintiffs allege that
they Were Victimized by Dr. Gelman’s systematic and unethical behavior. The

Plaintiffs’ Complaint asserted fourteen counts of Wrongdoing.

(2) The Defendants moved to dismiss all fourteen counts based on the
defense of absolute witness immunity and, alternatively, on the merits of each count.
The Superior Court dismissed all counts of the Complaint. The Superior Court held
that the Defendants Were immune from suit based on the defense of absolute Witness
immunity. Alternatively, the Superior Court addressed the merits of each individual
claim and held that dismissal Was appropriate on all fourteen counts alleged in the
Complaint.

(3) The Plaintiffs filed an appeal With this Court. The only issue from the
Complaint presented by the Plaintiffs in their Opening Brief is common law fraud
(counts I-III), but none of the other counts. Therefore, the only two issues on appeal
are: flrst, the common law &aud allegations in the Complaint; and, second, the
applicability of absolute Witness immunity as a defense.

(4) We have concluded that the Plaintiffs’ common law fraud claims Were
properly dismissed for the reasons stated in the Superior Court’s opinion dated
January 28, 2016. Accordingly, it is unnecessary to address the Superior Court’s
alternative holding that the Defendants Were immune from suit based on the defense
of absolute Witness immunity.

NOW, THEREFORE, lT IS HEREBY ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/AM/;rgv¢,tdwu

Justice
2